—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered October 17, 1997, convicting defendant upon her plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree and was sentenced as a second felony offender to a prison term of 5 to 10 years in accordance with the plea agreement. Defense counsel seeks to be relieved of her assignment on the ground that no nonfrivolous issues can be raised on appeal. Upon our review of the record *681and defense counsel’s brief, we agree. We accordingly affirm the judgment of conviction and grant defense counsel’s application to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Crew III, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.